DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6, 7, 21, 22, 25 and 26 have been allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable over the references of record because none of these references disclose or can be combined to yield the claimed invention of a vertical fin field effect transistor including a first doped region in a substrate, wherein the first doped region has the same crystal orientation as the substrate; a first portion of a vertical fin on the first doped region, wherein the first portion of the vertical fin is silicon-germanium, has the same crystal orientation as the substrate, and a first portion width; a second portion of the vertical fin on the first portion of the vertical fin, wherein the second portion of the vertical fin is silicon-germanium, has the same crystal orientation as the first portion of the vertical fin, and the second portion of the vertical fin has a second portion width less than the first portion width that exposes a top surface of the first portion of the vertical fin, wherein the second portion of the vertical fin has a higher germanium concentration than the first portion of a vertical fin; a gate structure on the second portion of the vertical fin; and a source/drain region on the top of the second portion of the vertical fin. 
Claim 21 is allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention of a vertical fin field effect transistor including a first doped region in a substrate, wherein the first doped region has the same crystal orientation as the substrate; a bottom spacer on the first doped region, wherein the bottom spacer has a top surface; a first portion of a vertical fin on the first doped region, wherein the first portion of the vertical fin has the same crystal orientation as the substrate, wherein the first portion of the vertical fin has a top surface that is at or below the top surface of the bottom spacer; a second portion of the vertical fin on the first portion of the vertical fin, wherein the second portion of the vertical fin has the same crystal orientation as the first portion of the vertical fin, and the second portion of the vertical fin extends above the top surface of the bottom spacer, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822